TITUS, Judge.
Defendant was jury-convicted of burglary in the second degree, a class C felony. § 569.170.1 Having been charged as a persistent offender and so found by the court,2 defendant was sentenced to a 15 year term of imprisonment. § 558.016. Defendant appealed.
Pursuant to Rules 30.16 and 33.01, defendant applied to the circuit court for release pending appeal and on June 15, 1982, defendant was freed on a $25,000 bond. In accordance with our Special Rule 5, on February 10, 1983, defendant and his surety were ordered to report and appear in person in this court on February 17,1983. On that date the surety appeared but announced he could not produce the defendant. This court then ordered defendant and his bondsman to appear on February 24, 1983. Upon the latter date the defendant again did not appear and per Rule 33.14 the bond was declared forfeited and the release of defendant upon appeal was revoked. Also on February 24, 1983, this court issued its Warrant for Arrest and Sentence to Division of Corrections. Defendant has never been apprehended and his whereabouts since his failure to appear in this court as directed, supra, is unknown.
Missouri has long had the rule that a defendant who escapes or flees the jurisdiction of its courts either during trial or in the process of post-trial proceedings forfeits his rights to an appeal upon the merits of the cause. State v. Logan, 125 Mo. 22, 28 S.W. 176 (1894); State v. Carter, 98 Mo. 431, 11 S.W. 979 (1889). If a defendant either escapes or flees the jurisdiction during his trial or during post-trial proceedings, he relinquishes his right of appeal. Wayne v. Wyrick, 646 F.2d 1268, 1270[2] (8th Cir.1981); State v. Lafata, 614 S.W.2d 27, 29[5] (Mo.App.1981); Wayne v. State, 579 S.W.2d 780, 781[3] (Mo.App.1979); White v. State, 558 S.W.2d 372, 375[7] (Mo.App.1977).
The appeal herein is dismissed and the judgment nisi is affirmed.
FLANIGAN, P.J., GREENE, C.J., and CROW, J., concur.

. Statutory and rule references are to RSMo 1978 and to Missouri Rules of Court (14th ed. 1983).


. State v. Peck, 545 S.W.2d 725 (Mo.App.1977); State v. Peck, 536 S.W.2d 511 (Mo.App.1976).